Case 20-14495-mdc       Doc 53    Filed 08/04/21 Entered 08/04/21 12:53:06           Desc Main
                                  Document     Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 20-14495
Andrew R Gross                    : Chapter 13
                                  : Judge Magdeline D. Coleman
Debtor(s)                         : *******************

   OBJECTION OF WELLS FARGO BANK, N.A. TO MOTION TO MODIFY PLAN
                      (DOCKET NUMBER 46, 48)

       Wells Fargo Bank, N.A. ("Creditor") by and through its undersigned counsel, objects to

the currently proposed Motion to Modify Plan ("Plan") filed by Andrew R Gross (''Debtor'') as

follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 325 Peachtree Dr., Jenkintown, PA 19046 ("Property").

   2. Creditor has filed Proof of Claim number 2 in the amount of $70,788.00. This amount

       includes a pre-petition arrearage in the amount of $706.24.

   3. Debtor's Plan does not provide for the arrearage due on Creditor's claim.

   4. Creditor has not offered a permanent loan modification agreement to Debtor for the

       subject loan (Debtor has two loans with Creditor for the Property).

   5. Debtor's Plan therefore represents an impermissible modification of Creditor's claim and

       a violation of 11 U.S.C. §§1322 and 1325.

       WHEREFORE, Creditor respectfully requests that the Court deny the Debtor's currently

proposed Motion to Modify Plan.

                                                    Respectfully submitted,

                                                    /s/ Sarah E. Barngrover
                                                    Sarah E. Barngrover, Esquire (323972)
                                                    Adam B. Hall (323867)
                                                    Manley Deas Kochalski LLC


21-015799_JDD1
Case 20-14495-mdc   Doc 53   Filed 08/04/21 Entered 08/04/21 12:53:06         Desc Main
                             Document     Page 2 of 4



                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Sarah E.
                                           Barngrover.
                                           Contact email is
                                           sebarngrover@manleydeas.com




21-015799_JDD1
Case 20-14495-mdc       Doc 53    Filed 08/04/21 Entered 08/04/21 12:53:06             Desc Main
                                  Document     Page 3 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 20-14495
Andrew R Gross                    : Chapter 13
                                  : Judge Magdeline D. Coleman
Debtor(s)                         : *******************

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Wells Fargo

Bank, N.A. to the Motion to Modify Plan was served on the parties listed below via e-mail

notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Andrew R Gross, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com


The below listed parties were served via regular U.S. Mail, postage prepaid, on August 4, 2021:

   Andrew R Gross, 325 Peach Tree Drive, Jenkintown, PA 19046

   Andrew R Gross, 325 Peachtree Dr, Jenkintown, PA 19046-0000


   DATE: August 4, 2021
                                                    /s/ Sarah E. Barngrover
                                                    Sarah E. Barngrover, Esquire (323972)
                                                    Adam B. Hall (323867)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Sarah E.
                                                    Barngrover.




21-015799_JDD1
Case 20-14495-mdc   Doc 53   Filed 08/04/21 Entered 08/04/21 12:53:06    Desc Main
                             Document     Page 4 of 4



                                           Contact email is
                                           sebarngrover@manleydeas.com




21-015799_JDD1
